Lawrence, Judge:
The appeals for a reappraisement enumerated in the schedule, attached to and made part of this decision, present the question of the proper dutiable value of certain scientific instruments.
These cases have been submitted for decision upon a stipulation of fact wherein it has been agreed that the merchandise and the issues herein are the same in all material respects as the merchandise and *569issues in the case of Fisher Scientific Company v. United States, 42 Cust. Ct. 657, Reap. Dec. 9444, the record in which case has been incorporated herein.
The parties have further stipulated and agreed that the prices at the time of exportation of the instant merchandise to the United States, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, were the invoice unit values plus packing, as invoiced. It was also stipulated and agreed that on or about the dates of exportation of the merchandise in issue such or similar merchandise was not freely offered for sale for export to the United States.
Upon the record before the court, I find and hold that foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 (19 U.S.C. §1402 (c)), as amended by the Customs Administrative Act of 1938, is the proper basis of value for the merchandise in issue and that said value is represented by the invoice unit values plus packing, as invoiced. As to all other merchandise, the appeals are dismissed.
Judgment will issue accordingly.